Citation Nr: 1031199	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  08-06 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability, to 
include as secondary to service-connected bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty with the 
United States Marine Corps from September 1975 to June 1978.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision of the Waco, Texas, 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA).  

In June 2010, a hearing was held before the undersigned at the 
RO; a transcript of the hearing is associated with the claims 
file.    

The appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.


REMAND

Remand is required for compliance with VA's duty to assist the 
Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

In January 2008 the Veteran was afforded a VA examination.  The 
Veteran reported that in 1989 he fell off of the top of his 
tractor trailer when his feet became numb and that he injured his 
back.  Sometime after the injury he underwent his first back 
surgery.  It was noted that in 2003 a heavy refrigerator fell on 
him, and he twisted his neck and ruptured a disc.  He then had an 
additional back surgery.  In his June 2010 Travel Board hearing 
he reported that in 2003 he again fell off of his truck after his 
feet went numb and again injured his back.  After an examination 
of the Veteran's back, the examiner opined that the Veteran's 
back condition was less likely than not secondary to his service-
connected feet disability.  However, he did not provide an 
explanation or supporting rationale for the opinion.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held, "A mere 
conclusion by a medical doctor is insufficient to allow the Board 
to make an informed decision as to what weight to assign to the 
doctor's opinion."  See Stefl v. Nicholson, 21 Vet. App. 120, 
123 (2007); see also Miller v. West, 11 Vet. App. 345, 348 
(1998).  As the January 2008 examiner's opinion is a mere 
conclusion that is unsupported by rationale, it is insufficient 
for the Board to make a decision on the claim, and is therefore 
inadeqaute.  Accordingly, an additional VA examination is 
indicated.   

It is also noteworthy that there are no private post-service 
treatment or surgical records associated with the claims file, 
although the Veteran has previously indicated that such exist.  
Records of his back surgeries and related treatment would be 
pertinent medical evidence in this matter, as would records 
describing the nature and extent of the service connected 
bilateral foot disability in 1989.  Such evidence would be 
critical in assisting an examiner in determining the etiology of 
the Veteran's low back disability; such records should be sought.     

Accordingly, the case is REMANDED for the following:

1.  Contact the Veteran and request that he 
identify all VA and private medical care 
providers for his back and feet in 1989 and 
in 2003.  Request that for all private care 
providers, he supply a VA Form 21-4142, 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs, to allow VA to assist him in 
obtaining relevant records.  The Veteran 
should be specifically asked to provide a 
release for the Scott and White Clinic in 
Temple.

Upon receipt of properly completed releases 
or identification of a VA facility, take 
appropriate action to obtain complete 
relevant treatment records from all 
identified providers.  Complete VA records 
should be obtained.  In the alternative, 
inform the Veteran that he may submit the 
required private records himself.

2.  Schedule the Veteran for a VA spine 
examination.  The claims folder must be 
reviewed in conjunction with the examination.  
The examiner should opine as to whether it is 
at least as likely as not that any currently 
diagnosed low back disability was is related 
to or aggravated by his service connected 
bilateral foot disability, to include 
consideration of whether falls were due to 
the foot disability.  The examiner should be 
informed that loss of use of the feet was not 
established in 1989.  Further, the examiner 
should comment on the role of an intercurrent 
2003 injury, when a refrigerator fell on the 
Veteran.  A full and complete rationale 
for all opinions expressed must be 
provided.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the examiner or record (i.e. 
additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

3.  Review the claims file to ensure that the 
foregoing requested development is completed, 
and arrange for any additional development 
indicated.  Then, readjudicate the claims on 
appeal.  If the benefit sought remains 
denied, issue an appropriate SSOC and provide 
the Veteran and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


